Exhibit 10.5.1

AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT, made and entered into on the 1st day of
August 2001, to be effective as of the 1st day of January 2001, by and between
Kansas City Southern Industries, Inc. a Delaware corporation (“KCSI”) and Warren
K. Erdman, an individual (“Executive”).

WHEREAS, KCSI and Executive have heretofore entered into an Employment
Agreement, as amended and restated as of January 1, 2001 (the “Agreement”)
pertaining to the employment of Executive by KCSI; and

WHEREAS, KCSI and Executive have determined that the first sentence of Paragraph
7(e) of the Agreement contains a scrivener’s error and, accordingly, does not
correctly reflect the mutual understanding and intent of KCSI and Executive in
entering into the Agreement; and

WHEREAS, KCSI and Executive desire to correct the aforementioned scrivener’s
error in order that the Agreement shall correctly reflect the mutual
understanding and intent of KCSI and Executive in entering into the Agreement.

NOW, THEREFORE, it is agreed by and between KCSI and Executive as follows:

1. The first sentence of Paragraph 7(e) of the Agreement is amended, effective
as of January 1, 2001, to read as follows:

Notwithstanding any other provision of this Paragraph 7, at any time after the
Control Change Date, KCSI may terminate the employment of Executive (the
“Termination”), but unless such Termination is for Cause as defined in
subparagraph (g) or for disability, within five (5) days of the Termination KCSI
shall pay to Executive his full base salary through the Termination, to the
extent not theretofore paid, plus a lump sum amount (the “Special Severance
Payment”) equal to the product (discounted to the then present value on the
basis of a rate of seven percent (7%) per annum) of (i) 160% of his annual base
salary specified in Paragraph 7(a) multiplied by (ii) Two; and Specified
Benefits (excluding any incentive compensation) to which Executive was entitled
immediately prior to Termination shall continue until the end of the 3-year
period (“Benefits Period”) beginning on the date of Termination.

2. Except as amended pursuant to paragraph 1, above, the Agreement shall remain
in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the 13th
day of August 2001, to be effective as of the 1st day of January 2001.

 

KANSAS CITY SOUTHERN INDUSTRIES, INC. By:  

/s/ Michael R. Haverty

       Michael R. Haverty        President and CEO EXECUTIVE

/s Warren K. Erdman

Warren K. Erdman

 

2